DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s remarks received on July 29, 2021 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-7 are rejected.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US Pub: 2018/0124847) and in further view of Mihira (US Pub: 2017/0034368). 	Regarding claim 1 (currently amended), Nishida teaches: A communication system comprising: a mobile terminal and one or more image formation devices, wherein the mobile terminal and the one or more image formation devices are communicable via a local area network using a wireless connection and a tag reader of .
In Nishida, the image formation device is activated and NFC setting values are transmitted to the mobile terminal when the mobile terminal approaches the image formation device although does not specify whether the NFC function is active or inactive.  In the same field of endeavor, Mihira teaches the setting value information including the NFC setting indicating whether the NFC function of the image formation device is active or inactive, and transmitting, via the local area network to an image formation device for which the setting value information indicates that the NFC function is inactive, an activation instruction to activate the NFC function [p0043, p0050, p0051].  Therefore, given Mihira’s disclosure on determining whether NFC setting is set to OFF or ON and turning it on when it is set to OFF, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to obtain NFC function status first before activating it for improving communication efficiency.
	
Claim 4 (currently amended) has been analyzed and rejected with regard to claim 1.

5.	Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US Pub: 2018/0124847) and Mihira (US Pub: 2017/0034368); and in further view of Kurihara (US Pub: 2018/0343351). 	Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Mihira further teaches: The communication system according to claim 1, wherein the controller of the mobile terminal performs .  
	Nishida in view of Mihira does not specify multiple image formation devices.  In the same field of endeavor, Kurihara teaches a mobile device communicating with multiple MFPs through NFC [abstract, claim 7].  Therefore, given Kurihara’s disclosure, combining the teaching of all to have a mobile terminal detect and communicate with multiple image formation devices through enabling/disabling NFC setting would have been an obvious practice to a skilled in the art for increased usability and options.
	Regarding claim 5 (original), the rationale applied to the rejection of claim 4 has been incorporated herein.  Claim 5 has been analyzed and rejected with regard to claim 2.

Claim 7 (currently amended) has been analyzed and rejected with regard to claim 2.
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US Pub: 2018/0124847) and in further view of Mihira (US Pub: 2017/0034368), Naruse (US Pub: 2016/0219433), Hagiwara (US Pub: 2015/0062643), and Kurihara (US Pub: 2018/0343351). 	Regarding claim 3 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Claim 3 has been analyzed and rejected with regard to claim 1 and in accordance with Nishida further teaching on: A communication system comprising: after transmitting the terminal identification information, reading, from the IC tag of one of the image formation devices, the device identification information to identify the one of the image formation devices via the local area network by means of the tag reader/writer using the NFC function [p0102].
Nishida in view of Mihira does not specifically define a restricted NFC communication.  In the same field of endeavor, Naruse teaches restricted NFC communication transmission: after transmitting the restricted activation instruction, transmitting terminal identification information to identify the mobile terminal via the local area network to the image formation devices whose NFC functions have already been active with the restriction and the image formation device to which the restricted activation instruction has been transmitted [fig. 11: S1105, p0061 (authenticating communication partners using NFCIDs)], and after transmitting the terminal identification information, reading, from the IC tag of one of the image formation devices, the device identification information to identify the one of the image formation devices via the local area network by means of the tag reader/writer using the NFC function [p0050, p0061].  The combined teaching of Nishida and Naruse would have 
	Nishida has the ability to write date to IC tag as prescribed in p0066.  In the same field of endeavor, Hagiwara writes a mobile ID to the IC tag on the image formation device and compares it to a database for authentication: and writing the terminal identification information of the mobile terminal to the IC tag of the one of the image formation devices, each of the image formation devices includes a controller configured with programming to perform operations comprising: in response to receiving the terminal identification information via the local area network from the mobile terminal, storing the received terminal identification information in the storage of the image formation device; and in response to determining that the terminal identification information written in the IC tag matches the terminal identification information stored in the storage, allowing communication via the local area network [p0046].  Therefore, given Hagiwara’s prescription on comparing terminal ID written in an IC tag and that stored in a storage for network communication, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to authenticate both image formation device and mobile terminal as NFC communication partners in order to ensure secure operation such as document transmission and processing.
	Nishida in view of Mihira, Naruse, and Hagiwara does not specify multiple image formation devices.  In the same field of endeavor, Kurihara teaches: wherein the mobile terminal and the image formation device are communicable via a local area network [abstract, claim 7].  Therefore, given Kurihara’s teaching, having a mobile terminal .
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US Pub: 2018/0124847) and Mihira (US Pub: 2017/0034368), and in further view of Naruse (US Pub: 2016/0219433) and Hagiwara (US Pub: 2015/0062643).
Regarding claim 6 (currently amended), the rationale applied to the rejection of claim 4 has been incorporated herein.  Claim 6 has been analyzed and rejected with regard to claim 3 except for the teaching of multiple image formation devices.  


Conclusion
8.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
9.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674